Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Daniel Finnegan on 9/9/2021.  

The application has been amended as follows: 
Claims 7-8 having been amended as follows:
7.     (Currently Amended) A marine water treatment dock box system, comprising:
a body having solid planes defining an interior space and an opening thereto;
a lid attached to the body in such a way as to move between an open position and a closed position covering said opening and enclosing the interior space;
the interior space comprising a water softener, one or more deionizer tanks, a high-pressure pump, a reel, and a storage area;
one or more partitions separating, from each other, the water softener, the one or more deionizer tanks, the high-pressure pump, and the reel;
a water inlet fluidly coupling an exterior environment to the water softener;
each of the following: (1) the high-pressure pump; (2) to a first water outletto the one or more deionizing tanks fluidly connected to a second water outlet;
a crank the reel and disposed along an exterior surface of said body; and
a void in the body, wherein the void is adjacent the lid and the reel and includes an opening configured to allow a hose wound about the reel to slide therethrough, and wherein the void opening has a longitudinal length substantially less than a longitudinal length of the reel, 
wherein the first water outlet is disposed[[,]] adjacent the second water outlet[[,]] along the exterior surface of the body.

8. (Currently Amended) A method of treating marine water through a dock box, comprising: 
providing the marine water treatment dock box system of claim 7; 
coupling [[a]] the dock box system to said water inlet; and 
selectively controlling the three-way valve to fluidly couple the water softener to the high-pressure pump for washing a vessel, to the first water outlet to fill onboard freshwater tanks of the vessel second water outlet via the one or more deionizing tanks for dissolving solids for a spot-free rinse of the vessel 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Ostrobrod (U.S. 2012/0325733 A1) and Futrell (U.S. 4,967,960—fail to anticipate or render obvious, alone or in any proper combination, at least the limitations of the specifically claimed void and three-way valve—in combination with all the other limitations in each of claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/TERRY K CECIL/Primary Examiner, Art Unit 1778